DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 35 and claims bellow is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross US 20120147701.

Regarding claims 21 35 Ross US 20120147701 A1 teaches
21,35 A seismic survey system, comprising:
a main source array(S1 and S2) comprising a first main source(S1) and a second main source(S2);
an accessory source array(S3 and S4) comprising a first accessory source(S3) and a second accessory source(S4), the first accessory source(S3) to couple with the first main source(S1) and the second accessory source(s4) to couple with the second main source(s2)(fig. 2); and
a data processing system(130) having one or more processors[0051], the data processing system to:
initiate a first source shot of the first main source;(fig. 1)
initiate a first source shot of the second main source;(fig. 1)
initiate a first source shot of the first accessory source; and(fig. 1)
initiate a first source shot of the second accessory source.(fig. 1)

22, 36 The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source according to a main source initiation cycle;(fig. 1 shot patterns(201, 202 …) are fired  with period of silence td between patters) and
initiate the first source shot of the second main source according to the main source initiation cycle. ;(fig. 1 shot patterns(201, 202 …) are fired  with period of silence td between patters)

23, 37 The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first accessory source according to an accessory source initiation cycle; ;(fig. 1 shot patterns(201, 202 …) are fired  with period of silence td between patters) and
initiate the first source shot of the second accessory source according to the accessory source initiation cycle. ;(fig. 1 shot patterns(201, 202 …) are fired  with period of silence td between patters)

24, 38 The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source according to a main source initiation cycle;
initiate the first source shot of the second main source according to the main source initiation cycle;
initiate the first source shot of the first accessory source according to an accessory source initiation cycle, the accessory source initiation cycle synchronized with the main source initiation cycle; and
initiate the first source shot of the second accessory source according to the accessory source initiation cycle. (fig. 1 shot patterns(201, 202 …) are fired  with period of silence td between patters)


25, 39 The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source according to a main source initiation cycle;(fig. 6)
initiate the first source shot of the second main source according to the main source initiation cycle;(fig. 6)
initiate the first source shot of the first accessory source according to an accessory source initiation cycle, (fig. 6)the accessory source initiation cycle de-synchronized from the main source initiation cycle(fig. 6); and
initiate the first source shot of the second accessory source according to the accessory source initiation cycle.(fig. 6)

31. The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source at a first time;
initiate the first source shot of the second main source at a second time;
initiate the first source shot of the first accessory source at a third time; and
initiate the first source shot of the second accessory source at a fourth time.(fig. 1 or fig. 6)

32. The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source at a first time;
initiate the first source shot of the first accessory source at a second time, the second time subsequent to the first time;
initiate the first source shot of the second main source at a third time, the third time subsequent to the second time; and
initiate the first source shot of the second accessory source at a fourth time, the fourth time subsequent to the third time. (fig. 1 or 6)

33. The seismic survey system of claim 21, comprising:
the accessory source array comprising a third accessory source and a fourth accessory source; and
the data processing system to:
initiate the first source shot of the first main source at a first time;
initiate the first source shot of the second main source at a second time;
initiate the first source shot of the first accessory source at a third time;
initiate the first source shot of the second accessory source at a fourth time;
initiate the first source shot of the third accessory source at a fifth time; and
initiate the first source shot of the fourth accessory source at a sixth time.(fig. 1 or 6)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 30, 34,  40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross US 20120147701.
Regarding claim 26,30, 34, 40 Ross teaches 
Firing at least two sources with the different frequencies meaning some of the sources fired with the same frequency(claim 33)
Although Ross does not explicitly say
26. The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source at a first frequency;
initiate the first source shot of the second main source at the first frequency;
initiate the first source shot of the first accessory source at a second frequency; and
initiate the first source shot of the second accessory source at the second frequency.
30. The seismic survey system of claim 21, comprising:
the accessory source array comprising a third accessory source and a fourth accessory source; and
the data processing system to:
initiate the first source shot of the first accessory source at a second frequency;
initiate the first source shot of the second accessory source at the second frequency;
initiate a first source shot of the third accessory source at the second frequency;
and initiate a first source shot of the fourth accessory source at the second frequency.
34. The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source and the first source shot of the second main source according to a main source initiation cycle, the main source initiation cycle having a first frequency; and
initiate the first source shot of the first accessory source and the first source shot of the second accessory source according to an accessory source initiation cycle, the accessory source initiation cycle having a second frequency.
It is just matter of the design of the survey in order to mitigate noise and  interference , perform beam steering. [0067]

Claim(s) 27, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross US 20120147701 in view of Toennessen US 20100170428 A1.
Regarding claims 27, 28, 29 Ross does not teach  Toennessen teaches
27. The seismic survey system of claim 21, comprising:
the first main source(14a) comprising a first float(20 in fig. 1) of the first main source(14a), a second float(20 for second 16) of the first main source, and a third float(20 for third 16) of the first main source;
the second main source comprising a first float of the second main source, a second float of the second main source, and a third float of the second main source;(fig. 5 for second source 14b)
the first accessory source to couple with the first float of the first main source; and
the second accessory source to couple with the first float of the second main source.(fig. 5)

28. The seismic survey system of claim 21, comprising:
the first main source comprising a first float of the first main source, a second float of the first main source, and a third float of the first main source;(fig. 5 with fig. 1)
the second main source comprising a first float of the second main source, a second float of the second main source, and a third float of the second main source;(fig. 5 with fig. 1)
the first accessory source to couple with the first float of the first main source;(fig. 5)
the second accessory source to couple with the first float of the second main source;(fig. 5)
a first lateral cable(44a) to couple with a first diverter(34a) and with the first main source(one of 16 in 14a);
a second lateral cable to couple with a second diverter and with the second main source;(mirror of the explanation above)
the accessory source array comprising a third accessory source and a fourth accessory source;(another one of 16 in 14a or b )
the third accessory source to couple with the first lateral cable; and(fig. 5)
the fourth accessory source to couple with the second lateral cable.(fig. 5)

29. The seismic survey system of claim 21, comprising:
the first main source comprising a first float of the first main source, a second float of the first main source, and a third float of the first main source;
the second main source comprising a first float of the second main source, a second float of the second main source, and a third float of the second main source;
the first accessory source to couple with the first float of the first main source;
the second accessory source to couple with the first float of the second main source;
a first lateral cable to couple with a first diverter and with the first main source;
a second lateral cable to couple with a second diverter and with the second main source;
the accessory source array comprising a third accessory source and a fourth accessory source;
the third accessory source to couple with the first lateral cable;
the fourth accessory source to couple with the second lateral cable; and(fig. 5)
Although Combination does not explicitly say 
the data processing system to:
initiate the first source shot of the first accessory source at a second frequency;
initiate the first source shot of the second accessory source at the second frequency;
initiate a first source shot of the third accessory source at the second frequency;
and initiate a first source shot of the fourth accessory source at the second frequency.


It is just matter of the design of the survey in order to mitigate noise and  interference , perform beam steering. [0067](in current scenario it is more beam steering.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645